

                                                                     Exhibit 10.4


Mr. Tom Higgerson
4 Garfield Court
North Brunswick, N.J.  08902-1006

Dear Tom:

This letter will serve to confirm our understanding and agreement with respect
to your employment by Everlast Worldwide Inc. ["Everlast"]

      1. DUTIES: You will serve as Senior Vice President - Hard Goods. In that
regard you will attend at Everlast's New York office facility located at 1350
Broadway, New York, N.Y. 10018 and its manufacturing facility located at 1900
Route DD, Moberly, MO 65270.

      2. COMPENSATION: In exchange for your duties, you will be paid the annual
salary of $195,000 together with the following additional compensation:

      A. 12% Bonus earned during 2007 in contemplation of meeting 2007 Company
operating and purchasing budgets, said bonus to be paid in February 2008.

      B. 12,000 stock options in accordance with the Company's long term
incentive stock option plan, to be issued on the first day of your employment.

      C. $600/month car allowance.

      D. 3 weeks vacation for calendar 2007.

      E. Major medical insurance 100% paid by company.

      F. Participation in Everlast 401k Plan

      3. TERM: The term of this agreement shall be for one year, commencing on
September 7, 2006 and shall automatically renew for one year terms unless
cancelled in writing by either party within 60 days of the expiration of any
term.

      4. TERMINATION: Everlast reserves the right to discharge you for cause
including the material breach of any of the terms of this agreement.



      5. TRADE SECRETS: You recognize and acknowledge that Everlast's trade
secrets, patents, designs, and private processes, as they may exist from time to
time, are valuable, special and unique assets of Everlast's business and that
access to and knowledge of same are, from time to time, essential to the
performance of your duties. You will not, during or after your term of
employment, in whole or in part, disclose these secrets patents, designs, and
private processes to any person, firm, corporation, association or other entity
for any reason or purpose whatsoever.

      6. CONSTRUCTION: There are no verbal understandings between us. All the
conditions of your employment are set forth in this agreement. This agreement
shall be construed in accordance with the laws of the State of New York.

If you are in accord with all of the above, please so indicate in the space
provided for below on the enclosed copy hereof and return the same to us. This
letter shall then constitute our agreement in this matter.

Yours very truly,

EVERLAST WORLDWIDE INC.          .              The foregoing is approved
                                                accepted in its entirety.
By


/s/ Seth Horowitz                               /s/ Tom Higgerson
--------------------                            --------------------------------
Seth Horowitz                                   Tom Higgerson
President and CEO


